     Case 1:19-cv-01578-VEC-DCF Document 183 Filed 01/27/21 Page 1 of 3




                      Gregory Zimmer, Esq.
GZimmer@GZimmerLegal.com
O: (914) 402-5683
M: (516) 991-1116
                                                                            January 27, 2021


VIA ECF

Honorable Debra Freeman, U.S. Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


              Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC


Dear Judge Freeman:

        As the Court is aware, I represent Defendant/Counterclaim Plaintiff/Third-Party Complaint
Plaintiff Michael M. Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced action. We wrote
to the Court yesterday asking for yet another conference in an attempt to have Navidea comply
with its obligations under the going-forward advancement protocol adopted by the Court on
August 24, 2020, now more than five (5) months ago. The protocol sets for a very clear series of
events that must occur with respect to each month:

                        1. Monthly demand for advancement by Goldberg. By the 5th
       day of each month, Goldberg’s counsel should email to Navidea’s counsel
       Goldberg’s invoices for attorneys’ fees and expenses incurred during the previous
       month that, in Goldberg’s view, would be subject to advancement pursuant to the
       Court’s order. Such invoices should reflect the hourly rates for counsel that, by that
       point (i.e., through a lodestar analysis), the Court has deemed reasonable.

                     2. Response by Navidea. By the 15th day of the month, Navidea
       should pay that portion of the requested amount that is undisputed. To the extent
       Navidea disputes specific time entries or expenses, Navidea’s counsel should
       respond to Goldberg’s counsel in writing, identifying each specific time entry or
       expense to which Navidea objects and explaining the nature of its objection. If
       Navidea disputes more than 50 percent of the amount sought in any advancement
       demand, then it should pay 50 percent of the amount sought, and Goldberg’s


360 Lexington Avenue, Suite 1502                                        New York, New York 10017
      Case 1:19-cv-01578-VEC-DCF Document 183 Filed 01/27/21 Page 2 of 3

Honorable Debra Freeman, U.S. Magistrate Judge
January 27, 2021
Page 2

       counsel should hold the amount exceeding the undisputed amount in escrow
       pending resolution of the dispute as to that portion.

                     3. Mandatory meet-and-confer by counsel. Before the last day of
       the month, counsel for both parties should meet and confer regarding any disputed
       amounts for the relevant period. Any additional advancement that results from the
       meet-and-confer session should be paid with the next month’s payment of
       undisputed amounts.

                      4. Applications to the Court regarding any unresolved disputes.
       Not more frequently than quarterly, Goldberg should be permitted to file an
       application with the Court seeking a ruling on any disputed amounts. The
       application should be directed, in the first instance, to the undersigned. The parties
       should not, however, be permitted to raise any new arguments that were not
       previously raised with the other side in the applicable demand, response, or meet-
       and-confer session. Except in connection with a successful application, Plaintiff
       should not seek or receive advancement for time spent preparing invoices or
       conferring regarding advancement requests.

        As we have informed the Court in numerous letters starting in October, 2020, Dr. Goldberg
has diligently performed his obligation with respect to the first step of the protocol. Dr. Goldberg
has submitted complete billing records as well as specific calculations showing which portions of
the work reflected on the complete billing records related to advanceable subjects. He has not
sought advancement of any time attributable solely to non-advanceable matters. Where work has
related to both advanceable and non-advanceable matters he has made his best effort to allocate
the time between advanceable matters and non-advanceable matters. As we have repeatedly told
the Court, where work such as preparing for and conducting depositions that relate to both Dr.
Goldberg’s defense of Navidea’s claims and prosecution of his counterclaims and third-party
claims (and, if applicable, to the action pending in Delaware Chancery Court) the work is often
indivisible, in that every hour spent and every question asked relates to highly interrelated facts
that cannot be broken down further. In those instances Dr. Goldberg has allocated percentages of
the time to his defense of Navidea’s claims and has sought advancement of those amounts.

         The second step of the protocol is that by the 15th day of each month, Navidea is required
to (i) determine which portions of the request it does not dispute and pay those amounts, (ii) if it
disputes more than 50% of the amounts sought, escrow the difference between the amount paid
and 50% of the amount sought, and (iii) provide Dr. Goldberg in writing detailed objections to any
time entry or portion thereof to which it objects. Navidea has never done this with respect to any
submission by Dr. Goldberg event though Dr. Goldberg has timely provided his complete billing
records and advancement requests every month starting with October 2020. If Navidea believes
that an allocation of time by Dr. Goldberg is inappropriate, it can provide a detailed objection in
writing and the parties can confer regarding the objection as required by the third step of the
protocol. However, before that occurs Navidea is required to pay all undisputed amounts and
escrow the balance up to 50% of the amount requested. It is Dr. Goldberg’s position that if Navidea
believes that some other percentage or method of allocating time for indivisible work is required,
it must pay the portion it believes should be allocated to advanceable work and explain its position
      Case 1:19-cv-01578-VEC-DCF Document 183 Filed 01/27/21 Page 3 of 3

Honorable Debra Freeman, U.S. Magistrate Judge
January 27, 2021
Page 3

so that the parties can meet and confer on the subject. Navidea is free to allocate any portion of
the work it believes in good faith is appropriate and pay only that amount to Dr. Goldberg by the
15th of each month. Should Navidea argue that 0% of the time spent, for example, conducting
depositions in this case, should be attributed to defense of its claims, Dr. Goldberg trusts the Court
will address that type of conduct appropriately. Dr. Goldberg has thoroughly explained his
rationale for the percentages he has attributed to various work and is willing to meet and confer in
good faith once he receives a counterproposal from Navidea in the context of compliance with the
protocol. Any remaining disputes can be referred to the Court per the fourth step of the protocol.

        For many months now Dr. Goldberg has simply been asking the Court to require Navidea
to comply with the protocol as adopted by the Court. Any proposed modification requested by the
parties through the process of objecting to Your Honor’s Report and Recommendation were
rejected by Judge Caproni, made only one change to the protocol recommended by Your Honor –
that the parties confer for at least one hour every month regarding the written objections presented
to Dr. Goldberg by the 15th of each month. We request again that the Court direct Navidea to
comply with its obligations under the protocol.

               Thank for your attention to this matter.

                                                      Respectfully submitted,


                                                      /s/ Gregory Zimmer, Esq.
